NOTICE OF ALLOWANCE
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 10, 2021, has been entered.
 
Election/Restrictions
Claims 1, 3-13 and 16-19 are allowable. The restriction requirement between species, as set forth in the Office action mailed on July 12, 2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of July 12, 2019, is withdrawn.  Claims 14 and 15, directed to a non-elected species, are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.


Allowable Subject Matter
Claims 1 and 3-19 are allowed.  
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1 and 3-19, the prior art of record neither anticipates nor renders obvious all the limitations of the base claim 1, including: wherein the first layer includes a matrix layer including a polymer layer and an internal space, and a gel particle filled in the internal space, and wherein the polymer layer includes 72 parts by weight to 87 parts by weight of n-butyl acrylate, 5 parts by weight to 20 parts by weight of bornyl acrylate, 5 parts by weight to 10 parts by weight of 2-phenyl ethyl acrylate, 3 parts by weight of 2-hydroxy ethyl acrylate, and 0.15 parts by weight to 0.2 parts by weight of xylylene diisocyanate (XDI).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner, Abul Kalam, whose telephone number is (571)272-8346.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABUL KALAM/Primary Examiner, Art Unit 2829